DETAILED ACTION

Response to Arguments
Applicant's arguments ("REMARKS") filed August 24, 2022 have been fully considered, however, the Examiner did not find them persuasive.
Claims 1-20 are currently pending. Claims 1, 4, 10-11, 13, and 18-19 were amended. Claims 1, 11, and 19 are independent.  

Re: Objection to Claim
The objections to claims 10 and 18 have been withdrawn in view of the amendments indicated on p. 8 of the REMARKS.

Re: Claim Interpretation under 35 U.S.C. 112(f)
The interpretation of claim 19 under 35 U.S.C. § 112(f) has been withdrawn in view of the amendments indicated on p. 8 of the REMARKS.
 
Re: Rejection under 35 U.S.C. § 112(b) 
The rejections to claims 2 and 13 under 35 U.S.C. § 112(b) have been withdrawn in view of the amendments indicated on p. 9 of the REMARKS.

Re: Rejections under 35 U.S.C. § 103
Applicant’s arguments, on pp. 9-13 of the REMARKS, in response to the rejection of claim 1 under 35 U.S.C. §103 with respect to Duerig et al., US 2020/0401929 A1 (hereinafter, “Duerig ‘929”) and Jung, US 2021/0056411 A1 (hereinafter, “Jung ‘411”) have been fully considered, however, the Examiner did not find them persuasive. Specifically, Applicant argues that:
Duerig ‘929 fails to recite the limitations of claim 1 because the comparison of outputs in Duerig ‘929 is between the pre-trained models and not the labeled examples or the “ground truth”; and 
 Duerig ‘929, alone or in combination with Jung ‘411, fails to teach or suggest “… run the ML model using the input batch as inputs, causing the ML model to generate output data comprising output data points; compare the golden output data to the output data from the ML model; and when the golden output data matches the output data within a defined deviation amount, validate weights of the ML model based on at least the output data points corresponding to the golden input data …” as amended in claim 1. 

In response to Argument A:
The Examiner respectfully disagrees with arguments presented in argument A.
Duerig ‘929 discloses a method of evaluating the performance of machine-learned models. A machine-learned model generates outputs after receiving and processing an initial dataset, where the generated output is compared with ground truth labels to determine the performance of the machine-learned model (see Duerig ‘929, ¶30).
While Duerig ‘929, in a subsequent step, also teaches determining the best performing machine-learned model from a plurality of machine-learned models based on the comparison of the performances of each model (see Duerig ‘929, ¶¶29-30), this subsequent step does not invalidate the previous step of individually evaluating the performance of each machine-learned model (emphasis added). 

In response to Argument B:
The Examiner respectfully disagrees with arguments presented in argument B.
Duerig ‘929 discloses generating output data comprising output data points (the machine-learned model generates outputs based on an initial dataset, where the generated output comprises at least the l-output [Duerig ‘929, ¶30]). The generated output data from the ML model is compared to the golden output data (the generated output, comprising at least the l-output, is compared to the ground truth labels of corresponding validation data [Duerig ‘929, ¶30]). Validating the ML model based on the matching of the golden output data with the generated output within a defined deviation amount (under the broadest reasonable interpretation, a “defined deviation amount” may be interpreted as a deviation based on a binary classifier, where an output may either be classified as deviated or non-deviated; evaluating the machine-learned model based on comparing and matching the ground truth labels with the generated output, where a correct match would indicate a high-level performance for the respective machine-learned model [Duerig ‘929, ¶30]).
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While Duerig ‘929 does not explicitly disclose validating "weights" of the ML model, Jung ‘411 discloses validating model parameters of a neural network model based on the performance output corresponding to the labeled validation data (see Jung '411, ¶¶24-25). Thus, it would have been obvious to one of ordinary skill in the art to modify the method in Duerig ‘929 to include the teachings of Jung ‘411. See Claim Rejections – 35 USC § 103 below for further details.

Thus, for the reasons stated above, the rejection of independent claims 1, 11, and 19 as obvious over Duerig ‘929 in view of Jung ‘411, is maintained. The rejection of dependent claims 2-10, 12-18, and 20 are rejected for the same reasons by virtue of their respective dependencies. See Claim Rejections – 35 USC §103 below for details. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 8, 11-12, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duerig et al., US 2020/0401929 A1 (hereinafter, “Duerig ‘929”), in view of Jung, US 2021/0056411 A1 (hereinafter, “Jung ‘411”). 

As per claim 1: Duerig ‘929 discloses:
A system (computing system 100 [Duerig ‘929, ¶48; Fig. 1A]) comprising: 
one or more processors (processors 112, 152 [Duerig ‘929, ¶¶50, 60; Fig. 1A]), and 
at least one memory communicatively coupled to the one or more processors (memory 114, 154 coupled to processors 112, 152 [Duerig ‘929, ¶¶50, 60; Fig. 1A]), the at least one memory storing 
(i) at least one golden dataset (under the broadest reasonable interpretation, the ‘golden dataset’ is interpreted to be a validation dataset (also referred to as labeled/verified data), where the validation dataset comprises sets of inputs with known outputs, i.e., training examples that have a ground truth; the validation dataset is included in a training dataset 162 that is stored in the memory 154 of the training computer system 150 [Duerig ‘929, ¶¶29-30, 60, 62, 66; Fig. 1A]), and 
(ii) instructions that, when executed by the one or more processors, cause the one or more processors (instructions 158 stored in memory 154 to be executed by processor 152 to perform operations [Duerig ‘929, ¶60; Fig. 1A]) to: 
receive a machine learning (ML) operation request (receive a request to evaluate the performance of a machine-learned model 204 [Duerig ‘929, ¶¶28-29, 79]) comprising first input data (providing unlabeled data [Duerig ‘929, ¶¶30, 80]) on which the ML operation is to be performed using an ML model (providing the unlabeled data, as part of an initial dataset 202, to the machine-learned model 204 to generate output [Duerig ‘929, ¶¶30, 80]); 
retrieve, from among the golden datasets stored in the memory (obtain validation data (also referred to as labeled/verified data) within the training dataset 162 containing a plurality of datasets, where the training dataset 162 is stored in the memory 154 of the training computer system 150 [Duerig ‘929, ¶¶29-30, 60, 62, 66; Fig. 1A]), a first golden dataset corresponding to the ML model (the validation data is associated with training examples corresponding to the machine-learned model for performing a certain task [Duerig ‘929, ¶¶27-29, 76]), 
the first golden dataset comprising golden input data and golden output data (the validation data contains ground truths with respect to input training examples and output ground truth labels [Duerig ‘929, ¶¶29-30, 76, 80]); 
generate an input batch comprising the first input data and the golden input data (generate an initial dataset 202, where the initial dataset 202 comprises unlabeled data and validation data (also referred to as labeled/verified data) [Duerig ‘929, ¶¶27, 74, 77-78; Fig. 3]);
run the ML model using the input batch as inputs, causing the ML model to generate output data comprising output data points (using the initial dataset 202 as inputs to the machine-learned model 204, where the initial dataset 202 contains unlabeled data and validation data, generating a set of outputs 206, where the generated output comprises at least the l-output [Duerig ‘929, ¶¶30, 80, 89; Fig. 3]);
compare the golden output data to the output data from the ML model (compare the ground truth labels, corresponding to the validation data, to the generated output from the machine-learned model, where the generated output comprises at least the l-output [Duerig ‘929, ¶30]); and
when the golden output data matches the output data within a defined deviation amount (under the broadest reasonable interpretation, a “defined deviation amount” may be interpreted as a deviation based on a binary classifier, where an output may either be classified as deviated or non-deviated; evaluating the machine-learned model based on comparing and matching the ground truth labels with the generated output, where a correct match would indicate a high-level performance for the respective machine-learned model [Duerig ‘929, ¶30]), 
validate (comparing the generated output, comprising at least the l-output, with the ground truth labels of the validation data to evaluate and determine the accuracy, performance, or other measure of correctness for the machine-learned model for the given task [Duerig ‘929, ¶¶28-30, 35, 80; Fig. 3]).

As stated above, Duerig ‘929 does not explicitly disclose:  “… validate weights of the ML model based on at least the output data points corresponding to the golden input data.”
Jung ‘411, however, discloses:
… validate weights of the ML model based on at least the output data points corresponding to the golden input data (validating the model parameters of the neural network model based on the performance output corresponding to the labeled validation data [Jung ‘411, ¶¶24-25]).

Duerig ‘929 and Jung ‘411 are analogous art because they are from the same field of endeavor, namely that of evaluating machine learning models using validation datasets. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duerig ‘929 and Jung ‘411 before them, to modify the method in Duerig ‘929 to include the teachings of Jung ‘411, namely to further validate, using validation datasets, the parameters of a machine learning model, as disclosed in Jung ‘411, while validating the machine learning model itself, as disclosed in Duerig ’929. The motivation for doing so would be to provide the option of improving the performance of a neural network/machine learning model by updating the parameters of the model, after evaluation of the model using validation datasets, where, by extension, evaluation of the model also evaluates the parameters within the model (see Jung ‘411, ¶¶24-25, 27).

As per claim 2: Duerig ‘929 in view of Jung ‘411 discloses all limitations of claim 1, as stated above, from which claim 2 is dependent upon. Furthermore, Duerig ‘929 discloses:
wherein the golden input data (under the broadest reasonable interpretation, the ‘golden dataset’ is interpreted to be a validation dataset (also referred to as labeled/verified data), where the validation dataset comprises sets of inputs with known outputs, i.e., training examples that have a ground truth; the validation dataset is included in a training dataset 162 that is stored in the memory 154 of the training computer system 150, and where the validation data contains ground truths with respect to input training examples and output ground truth labels [Duerig ‘929, ¶¶29-30, 60, 62, 66, 76, 80; Fig. 1A]) comprises 
one or more golden input data points (the input training examples obtained from the validation dataset comprises one or more individual pieces of data to be processed by the machine-learned model, for example, the input obtained from the validation dataset may be one or more images [Duerig ‘929, ¶23, 30-31, 80-81]) and 
the golden output data comprises one or more golden output data points each associated with a respective one of the golden input data points (the output ground truth labels obtained from the validation dataset comprises one or more individual labels to be used to validate outputs from the machine learned model, where each of the labels is associated with the respective pieces of data from the input training examples, for example, the output obtained from the validation dataset may be one or more image-identifying labels, such as a breed of dog, that identifies the respective image [Duerig ‘929, ¶23, 30-31, 80-81]), and 
wherein the validating of (comparing the l-output with the ground truth labels of the validation data to evaluate and determine the accuracy, performance, or other measure of correctness for the machine-learned model for the given task [Duerig ‘929, ¶¶28-30, 35, 80; Fig. 3]).

As stated above, Duerig ‘929 does not explicitly disclose:  “… wherein the validating of the weights of the ML model comprises …”
Jung ‘411, however, discloses:
… wherein the validating of the weights of the ML model comprises … (validating the model parameters of the neural network model based on the performance output corresponding to the labeled validation data [Jung ‘411, ¶¶24-25]).

Duerig ‘929 and Jung ‘411 are analogous art because they are from the same field of endeavor, namely that of evaluating machine learning models using validation datasets. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duerig ‘929 and Jung ‘411 before them, to modify the method in Duerig ‘929 to include the teachings of Jung ‘411.

As per claim 5: Duerig ‘929 in view of Jung ‘411 discloses all limitations of claims 1 and 2, as stated above, from which claim 5 is dependent upon. Furthermore, Duerig ‘929 discloses:
	wherein each of the golden output data points represents the expected output from the ML model based on the processing of the respective golden input data point (under the broadest reasonable interpretation, the ‘golden dataset’ is interpreted to be a validation dataset (also referred to as labeled/verified data), where the validation dataset comprises sets of inputs with known outputs, i.e., training examples that have a ground truth; thus, since each of the one or more individual ground truth labels obtained from the validation data represents a ground truth answer for the input training examples, the one or more individual ground truth labels are expected output from the machine-learned model based on the respective inputs, for example, the image-identifying ground truth label of a certain breed of dog is the expected output from the machine-learned model based on the processing of the respective training example image that is processed by the model [Duerig ‘929, ¶¶27, 29-30]).

As per claim 8: Duerig ‘929 in view of Jung ‘411 discloses all limitations of claims 1 and 2, as stated above, from which claim 8 is dependent upon. Furthermore, Duerig ‘929 discloses:
	wherein the instructions, when executed by the one or more processors, further cause the one or more processors (instructions 158 stored in memory 154 to be executed by processor 152 to perform operations [Duerig ‘929, ¶60; Fig. 1A]) to: 
(i) return a result based on the output data generated by the running of the ML model (returning a result to the distillation dataset 208 based on evaluation 210 of the output data 206 generated by the machine-learned model 204 [Duerig ‘929, ¶¶75-77; Fig. 3]), or 
(ii) execute one or more corrective actions (under the broadest reasonable interpretation, a ‘corrective action’ is any action taken to further improve the accuracy of machine-learned models; actions taken to improve the accuracy of the machine-learned model comprises: generating and training an additional trust model with respect to the machine-learned model; performing a performance comparison to another machine-learned model to select the better performer for a given task; generating a consensus label for a collection of outputs [Duerig ‘929, ¶¶30-31, 33-35]).
	
As per claim 11: Duerig ‘929 discloses:
	A computer-implemented method (performing methods using computer devices [Duerig ‘929, ¶5]) comprising: 
receiving a machine learning (ML) operation request (receive a request to evaluate the performance of a machine-learned model 204 [Duerig ‘929, ¶¶28-29, 79]) comprising first input data (providing unlabeled data, as part of an initial dataset 202 [Duerig ‘929, ¶¶30, 80]) on which the ML operation is to be performed using an ML model (providing the unlabeled data, as part of an initial dataset 202, to the machine-learned model 204 to generate output [Duerig ‘929, ¶¶30, 80]); 
retrieving a first golden dataset (under the broadest reasonable interpretation, the ‘golden dataset’ is interpreted to be a validation dataset (also referred to as labeled/verified data), where the validation dataset comprises sets of inputs with known outputs, i.e., training examples that have a ground truth; the validation dataset is included in a training dataset 162 that is stored in the memory 154 of the training computer system 150 [Duerig ‘929, ¶¶29-30, 60, 62, 66; Fig. 1A]) corresponding to the ML model (obtain validation data (also referred to as labeled/verified data) within the training dataset 162 containing a plurality of datasets, where the training dataset 162 is stored in the memory 154 of the training computer system 150, and where the validation data is associated with training examples corresponding to the machine-learned model for performing a certain task [Duerig ‘929, ¶¶27-30, 60, 62, 66, 76; Fig. 1A]), 
the first golden dataset comprising golden input data and golden output data (the validation data contains ground truths with respect to input training examples and output ground truth labels [Duerig ‘929, ¶¶29-30, 76, 80]); 
generating an input batch comprising the first input data and the golden input data (generate an initial dataset 202, where the initial dataset 202 comprises unlabeled data and validation data (also referred to as labeled/verified data) [Duerig ‘929, ¶¶27, 74, 77-78; Fig. 3]); 
running the ML model using the input batch as inputs, causing the ML model to generate output data comprising output data points (using the initial dataset 202 as inputs to the machine-learned model 204, where the initial dataset 202 contains unlabeled data and validation data, generating a set of outputs 206, where the generated output comprises at least the l-output [Duerig ‘929, ¶¶30, 80, 89; Fig. 3]); 
comparing the golden output data to the output data from the ML model (compare the ground truth labels, corresponding to the validation data, to the generated output from the machine-learned model, where the generated output comprises at least the l-output [Duerig ‘929, ¶30]); and
when the golden output data matches the output data within a defined deviation amount (under the broadest reasonable interpretation, a “defined deviation amount” may be interpreted as a deviation based on a binary classifier, where an output may either be classified as deviated or non-deviated; evaluating the machine-learned model based on comparing and matching the ground truth labels with the generated output, where a correct match would indicate a high-level performance for the respective machine-learned model [Duerig ‘929, ¶30]), 
validating (comparing the generated output, comprising at least the l-output, with the ground truth labels of the validation data to evaluate and determine the accuracy, performance, or other measure of correctness for the machine-learned model for the given task [Duerig ‘929, ¶¶28-30, 35, 80; Fig. 3]).

As stated above, Duerig ‘929 does not explicitly disclose:  “… validating weights of the ML model based on at least the output data points corresponding to the golden input data.”
Jung ‘411, however, discloses:
… validating weights of the ML model based on at least the output data points corresponding to the golden input data (validating the model parameters of the neural network model based on the performance output corresponding to the labeled validation data [Jung ‘411, ¶¶24-25]).

Duerig ‘929 and Jung ‘411 are analogous art because they are from the same field of endeavor, namely that of evaluating machine learning models using validation datasets. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duerig ‘929 and Jung ‘411 before them, to modify the method in Duerig ‘929 to include the teachings of Jung ‘411.

As per claim 12: Duerig ‘929 in view of Jung ‘411 discloses all limitations of claim 11, as stated above, from which claim 12 is dependent upon. Furthermore, Duerig ‘929 discloses:
wherein the golden input data (under the broadest reasonable interpretation, the ‘golden dataset’ is interpreted to be a validation dataset (also referred to as labeled/verified data), where the validation dataset comprises sets of inputs with known outputs, i.e., training examples that have a ground truth; the validation dataset is included in a training dataset 162 that is stored in the memory 154 of the training computer system 150, and where the validation data contains ground truths with respect to input training examples and output ground truth labels [Duerig ‘929, ¶¶29-30, 60, 62, 66, 76, 80; Fig. 1A]) comprises 
one or more golden input data points (the input training examples obtained from the validation dataset comprises one or more individual pieces of data to be processed by the machine-learned model, for example, the input obtained from the validation dataset may be one or more images [Duerig ‘929, ¶23, 30-31, 80-81]) and 
the golden output data comprises one or more golden output data points each associated with a respective one of the golden input data points (the output ground truth labels obtained from the validation dataset comprises one or more individual labels to be used to validate outputs from the machine learned model, where each of the labels is associated with the respective pieces of data from the input training examples, for example, the output obtained from the validation dataset may be one or more image-identifying labels, such as a breed of dog, that identifies the respective image [Duerig ‘929, ¶23, 30-31, 80-81]), and 
wherein the validating of (comparing the l-output with the ground truth labels of the validation data to evaluate and determine the accuracy, performance, or other measure of correctness for the machine-learned model for the given task [Duerig ‘929, ¶¶28-30, 35, 80; Fig. 3]).

As stated above, Duerig ‘929 does not explicitly disclose:  “… wherein the validating of the weights of the ML model comprises …”
Jung ‘411, however, discloses:
… wherein the validating of the weights of the ML model comprises … (validating the model parameters of the neural network model based on the performance output corresponding to the labeled validation data [Jung ‘411, ¶¶24-25]).

Duerig ‘929 and Jung ‘411 are analogous art because they are from the same field of endeavor, namely that of evaluating machine learning models using validation datasets. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duerig ‘929 and Jung ‘411 before them, to modify the method in Duerig ‘929 to include the teachings of Jung ‘411.

As per claim 14: Duerig ‘929 in view of Jung ‘411 discloses all limitations of claims 11 and 12, as stated above, from which claim 14 is dependent upon. Furthermore, Duerig ‘929 discloses:
	wherein each of the golden output data points represents the expected output from the ML model based on the processing of the respective golden input data point (under the broadest reasonable interpretation, the ‘golden dataset’ is interpreted to be a validation dataset (also referred to as labeled/verified data), where the validation dataset comprises sets of inputs with known outputs, i.e., training examples that have a ground truth; thus, since each of the one or more individual ground truth labels obtained from the validation data represents a ground truth answer for the input training examples, the one or more individual ground truth labels are expected output from the machine-learned model based on the respective inputs, for example, the image-identifying ground truth label of a certain breed of dog is the expected output from the machine-learned model based on the processing of the respective training example image that is processed by the model [Duerig ‘929, ¶¶27, 29-30]).

As per claim 19: Duerig ‘929 discloses:
	An apparatus (apparatus [Duerig ‘929, ¶7]) comprising: 
one or more memory devices (memory 114, 154 coupled to processors 112, 152 [Duerig ‘929, ¶¶50, 60; Fig. 1A]) storing one or more golden datasets (under the broadest reasonable interpretation, the ‘golden dataset’ is interpreted to be a validation dataset (also referred to as labeled/verified data), where the validation dataset comprises sets of inputs with known outputs, i.e., training examples that have a ground truth; the validation dataset is included in a training dataset 162 that is stored in the memory 154 of the training computer system 150 [Duerig ‘929, ¶¶29-30, 60, 62, 66; Fig. 1A]), and 
one or more hardware components configured to execute machine readable instructions stored in the one or more memory devices for performing a method comprising (processors 112, 152, where instructions 158 stored in memory 154 are to be executed by processor 152 to perform operations [Duerig ‘929, ¶¶50, 60; Fig. 1A]): 
receive a machine learning (ML) operation request (receive a request to evaluate the performance of a machine-learned model 204 [Duerig ‘929, ¶¶28-29, 79]) comprising first input data (providing unlabeled data, as part of an initial dataset 202 [Duerig ‘929, ¶¶30, 80]) on which the ML operation is to be performed using an ML model (providing the unlabeled data, as part of an initial dataset 202, to the machine-learned model 204 to generate output [Duerig ‘929, ¶¶30, 80]); 
retrieve, from among the golden datasets stored in the memory (obtain validation data (also referred to as labeled/verified data) within the training dataset 162 containing a plurality of datasets, where the training dataset 162 is stored in the memory 154 of the training computer system 150 [Duerig ‘929, ¶¶29-30, 60, 62, 66; Fig. 1A]), a first golden dataset corresponding to the ML model (the validation data is associated with training examples corresponding to the machine-learned model for performing a certain task [Duerig ‘929, ¶¶27-29, 76]), 
the first golden dataset comprising golden input data and golden output data (the validation data contains ground truths with respect to input training examples and output ground truth labels [Duerig ‘929, ¶¶29-30, 76, 80]); 
generate an input batch comprising the first input data and the golden input data (generate an initial dataset 202, where the initial dataset 202 comprises unlabeled data and validation data (also referred to as labeled/verified data) [Duerig ‘929, ¶¶27, 74, 77-78; Fig. 3]); 
run the ML model using the input batch as inputs, causing the ML model to generate output data comprising output data points (using the initial dataset 202 as inputs to the machine-learned model 204, where the initial dataset 202 contains unlabeled data and validation data, generating a set of outputs 206, where the generated output comprises at least the l-output [Duerig ‘929, ¶¶30, 80, 89; Fig. 3]); 
compare the golden output data to the output data from the ML model (compare the ground truth labels, corresponding to the validation data, to the generated output from the machine-learned model, where the generated output comprises at least the l-output [Duerig ‘929, ¶30]); and
when the golden output data matches the output data within a defined deviation amount (under the broadest reasonable interpretation, a “defined deviation amount” may be interpreted as a deviation based on a binary classifier, where an output may either be classified as deviated or non-deviated; evaluating the machine-learned model based on comparing and matching the ground truth labels with the generated output, where a correct match would indicate a high-level performance for the respective machine-learned model [Duerig ‘929, ¶30]),
validate (comparing the generated output, comprising at least the l-output, with the ground truth labels of the validation data to evaluate and determine the accuracy, performance, or other measure of correctness for the machine-learned model for the given task [Duerig ‘929, ¶¶28-30, 35, 80; Fig. 3]).

As stated above, Duerig ‘929 does not explicitly disclose:  “… validate weights of the ML model based on at least the output data points corresponding to the golden input data.”
Jung ‘411, however, discloses:
… validate weights of the ML model based on at least the output data points corresponding to the golden input data (validating the model parameters of the neural network model based on the performance output corresponding to the labeled validation data [Jung ‘411, ¶¶24-25]).

Duerig ‘929 and Jung ‘411 are analogous art because they are from the same field of endeavor, namely that of evaluating machine learning models using validation datasets. For reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duerig ‘929 and Jung ‘411 before them, to modify the method in Duerig ‘929 to include the teachings of Jung ‘411.

As per claim 20: Duerig ‘929 in view of Jung ‘411 discloses all limitations of claim 19, as stated above, from which claim 20 is dependent upon. Furthermore, Duerig ‘929 discloses:
wherein the golden input data (under the broadest reasonable interpretation, the ‘golden dataset’ is interpreted to be a validation dataset (also referred to as labeled/verified data), where the validation dataset comprises sets of inputs with known outputs, i.e., training examples that have a ground truth; the validation dataset is included in a training dataset 162 that is stored in the memory 154 of the training computer system 150, and where the validation data contains ground truths with respect to input training examples and output ground truth labels [Duerig ‘929, ¶¶29-30, 60, 62, 66, 76, 80; Fig. 1A]) comprises 
one or more golden input data points (the input training examples obtained from the validation dataset comprises one or more individual pieces of data to be processed by the machine-learned model, for example, the input obtained from the validation dataset may be one or more images [Duerig ‘929, ¶23, 30-31, 80-81]) and 
the golden output data comprises one or more golden output data points each associated with a respective one of the golden input data points (the output ground truth labels obtained from the validation dataset comprises one or more individual labels to be used to validate outputs from the machine learned model, where each of the labels is associated with the respective pieces of data from the input training examples, for example, the output obtained from the validation dataset may be one or more image-identifying labels, such as a breed of dog, that identifies the respective image [Duerig ‘929, ¶23, 30-31, 80-81]), and 
wherein the validating of (comparing the l-output with the ground truth labels of the validation data to evaluate and determine the accuracy, performance, or other measure of correctness for the machine-learned model for the given task [Duerig ‘929, ¶¶28-30, 35, 80; Fig. 3]).

As stated above, Duerig ‘929 does not explicitly disclose:  “… wherein the validating of the weights of the ML model comprises …”
Jung ‘411, however, discloses:
… wherein the validating of the weights of the ML model comprises … (validating the model parameters of the neural network model based on the performance output corresponding to the labeled validation data [Jung ‘411, ¶¶24-25]).

Duerig ‘929 and Jung ‘411 are analogous art because they are from the same field of endeavor, namely that of evaluating machine learning models using validation datasets. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duerig ‘929 and Jung ‘411 before them, to modify the method in Duerig ‘929 to include the teachings of Jung ‘411.


Claims 3, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Duerig ‘929, in view of Jung ‘411, and further in view of Faibish, US 2021/0125053 A1 (hereinafter, “Faibish ‘053”).

As per claim 3: Duerig ‘929 in view of Jung ‘411 discloses all limitations of claims 1 and 2, as stated above, from which claim 3 is dependent upon. Duerig ‘929 in view of Jung ‘411 does not explicitly disclose the limitations of claim 3. Faibish ‘053, however, discloses:
wherein the weights of the ML model are determined to be faulty (the weights of the neural network model are determined to increase the error rate based on an error function [Faibish ‘053, ¶¶92, 94, 168-169]) if 
the output data points corresponding to the golden input data deviate beyond a permitted threshold (the weights of the neural network model are determined to increase the error rate, based on an error function, if the error rate corresponding to the output from the neural network model is above a specified threshold [Faibish ‘053, ¶92]) from the respective golden output data points corresponding to the golden output data (the result generated by the neural network is compared to the expected output of the validation data set, where the fitness or goodness of the current neural network model may be evaluated using an error function and the result of the comparison [Faibish ‘053, ¶92]).

Duerig ‘929 (modified by Jung ‘411) and Faibish ‘053 are analogous art because they are from the same field of endeavor, namely that of evaluating machine learning models using validation datasets. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duerig ‘929 (modified by Jung ‘411) and Faibish ‘053 before them, to modify the method in Duerig ‘929 (modified by Jung ‘411) to include the teachings of Faibish ‘053, namely to determine whether the set of outputs 206, as disclosed in Duerig ‘929, has an error rate above a certain threshold when compared the expected outputs of a validation set, as disclosed in Faibish ‘053, where a high error rate is likely caused by certain weights within the neural network model that requires adjustment. The motivation for doing so would be to reduce the errors of a neural network model by providing a training and validation process to improve the accuracy of the model when a defined criteria, such as an error rate threshold, is exceeded, where the training and validation process comprises adjusting the weights that are likely the cause of the errors (see Faibish ‘053, ¶¶87, 91-92).

As per claim 9: Duerig ‘929 in view of Jung ‘411 discloses all limitations of claims 1-2 and 8, as stated above, from which claim 9 is dependent upon. Duerig ‘929 in view of Jung ‘411 does not explicitly disclose the limitations of claim 9. Faibish ‘053, however, discloses:
wherein the executing of one of the one or more corrective actions (executing training and validation processing of the neural network model to decrease the error rate [Faibish ‘053, ¶92]) includes: 
obtaining new weights for the ML mode, the new weights being received valid weights corresponding to the ML model; replacing at least a portion of the weights of the ML model with the new weights (obtaining new weights for the neural network model by adjusting the weights to increase the accuracy and reduce the error rate of the corresponding neural network model, where the newly adjusted weights replace the original weights [Faibish ‘053, ¶¶84, 87, 91, 99]); 
re-running the ML model using the input batch as inputs (training and validation process may be repeated any one or more times as needed to obtain a trained neural network that meets the specified threshold or other criteria; thus, the updated neural network model uses the data sets as input, where the data set includes a first data set and a second data set, and where the second data set is the validation dataset [Faibish ‘053, ¶¶92-94, 98]), 
causing the ML model to generate new output data, the new output data comprising new output data points corresponding to the first input data and new output data points corresponding to the golden input data (during retraining/revalidating, the updated neural network generates new output data corresponding to the first data set, also referred to as training data set, and new output data corresponding to the validation data [Faibish ‘053, ¶¶92-94, 98]); and 
validating the new weights of the ML model based on at least the new output data points corresponding to the golden input data (during retraining/revalidating, the new weights of the updated neural network is validated by running the updated neural network using the input data of the validation data set to produce a result, where the result is then compared to the expected output of the validation data set, and where the fitness or goodness of the updated neural network model, and the corresponding weight, may be evaluated using an error function and the result of the comparison [Faibish ‘053, ¶92]).

Duerig ‘929 (modified by Jung ‘411) and Faibish ‘053 are analogous art because they are from the same field of endeavor, namely that of evaluating machine learning models using validation datasets. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duerig ‘929 (modified by Jung ‘411) and Faibish ‘053 before them, to modify the method in Duerig ‘929 (modified by Jung ‘411) to include the teachings of Faibish ‘053, namely to increase the accuracy of the machine-learned models, as disclosed in Duerig ‘929, by having the machine-learned model go through retraining and revalidation as needed to obtain a trained neural network that meets the specified threshold or other criteria, where the retraining and revalidation comprises comparing outputs to a validation set and adjusting weights of the model. The motivation for doing so would be to reduce the errors of a neural network model by providing a retraining and revalidation process to improve the accuracy of the model when a defined criteria, such as an error rate threshold, is exceeded, where the retraining and revalidation process comprises adjusting the weights that are likely the cause of the errors (see Faibish ‘053, ¶¶87, 91-92).

As per claim 17: Duerig ‘929 in view of Jung ‘411 discloses all limitations of claims 11 and 12, as stated above, from which claim 17 is dependent upon. Furthermore, Duerig ‘929 discloses:
	further comprising: 
(i) returning a result based on the output data generated by the running of the ML model (returning a result to the distillation dataset 208 based on evaluation 210 of the output data 206 generated by the machine-learned model 204 [Duerig ‘929, ¶¶75-77; Fig. 3]), or 
(ii) executing one or more corrective actions (under the broadest reasonable interpretation, a ‘corrective action’ is any action taken to further improve the accuracy of machine-learned models; actions taken to improve the accuracy of the machine-learned model comprises: generating and training an additional trust model with respect to the machine-learned model; performing a performance comparison to another machine-learned model to select the better performer for a given task; generating a consensus label for a collection of outputs [Duerig ‘929, ¶¶30-31, 33-35]), 






	
As stated above, Duerig ‘929 in view of Jung ‘411 does not explicitly disclose:  “… the executing of one of the one or more corrective actions including: obtaining new weights for the ML mode, the new weights being received valid weights corresponding to the ML model; replacing at least a portion of the weights of the ML model with the new weights; and re-running the ML model using the input batch as inputs, causing the ML model to generate new output data, the new output data comprising new output data points corresponding to the first input data and new output data points corresponding to the golden input data; and validating the new weights of the ML model based on at least the new output data points corresponding to the golden input data.”
Faibish ‘053, however, discloses:
the executing of one of the one or more corrective actions (executing training and validation processing of the neural network model to decrease the error rate [Faibish ‘053, ¶92]) includes: 
obtaining new weights for the ML mode, the new weights being received valid weights corresponding to the ML model; replacing at least a portion of the weights of the ML model with the new weights (obtaining new weights for the neural network model by adjusting the weights to increase the accuracy and reduce the error rate of the corresponding neural network model, where the newly adjusted weights replace the original weights [Faibish ‘053, ¶¶84, 87, 91, 99]); 
re-running the ML model using the input batch as inputs (training and validation process may be repeated any one or more times as needed to obtain a trained neural network that meets the specified threshold or other criteria; thus, the updated neural network model uses the data sets as input, where the data set includes a first data set and a second data set, and where the second data set is the validation dataset [Faibish ‘053, ¶¶92-94, 98]), 
causing the ML model to generate new output data, the new output data comprising new output data points corresponding to the first input data and new output data points corresponding to the golden input data (during retraining/revalidating, the updated neural network generates new output data corresponding to the first data set, also referred to as training data set, and new output data corresponding to the validation data [Faibish ‘053, ¶¶92-94, 98]); and 
validating the new weights of the ML model based on at least the new output data points corresponding to the golden input data (during retraining/revalidating, the new weights of the updated neural network is validated by running the updated neural network using the input data of the validation data set to produce a result, where the result is then compared to the expected output of the validation data set, and where the fitness or goodness of the updated neural network model, and the corresponding weight, may be evaluated using an error function and the result of the comparison [Faibish ‘053, ¶92]).

Duerig ‘929 (modified by Jung ‘411) and Faibish ‘053 are analogous art because they are from the same field of endeavor, namely that of evaluating machine learning models using validation datasets. For the reasons stated in claim 9, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duerig ‘929 (modified by Jung ‘411) and Faibish ‘053 before them, to modify the method in Duerig ‘929 (modified by Jung ‘411) to include the teachings of Faibish ‘053.
	

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Duerig ‘929, in view of Jung ‘411, and further in view of Faibish ‘053, and further in view of Ioffe et al., US 2016/0217368 A1 (hereinafter, “Ioffe ‘368”).

As per claim 4: Duerig ‘929, in view of Jung ‘411, and further in view of Faibish ‘053 discloses all limitations of claims 1-3, as stated above, from which claim 4 is dependent upon. Furthermore, Duerig ‘929 discloses:
further comprising instructions that, when executed by the one or more processors, cause the one or more processors (instructions 158 stored in memory 154 to be executed by processor 152 to perform operations [Duerig ‘929, ¶60; Fig. 1A]) to: 
identify, during the generating of the input batch (generate an initial dataset 202, where the initial dataset 202 comprises unlabeled data and validation data (also referred to as labeled/verified data) [Duerig ‘929, ¶¶27, 74, 77-78; Fig. 3]), (identifying the input training examples obtained from the validation dataset, where the input training examples comprises one or more individual pieces of data to be processed by the machine-learned model, for example, the input obtained from the validation dataset may be one or more images [Duerig ‘929, ¶23, 30-31, 80-81]); 
extract, from the output data, the output data points corresponding to the golden input data (extract, from the set of outputs 206, l-output which corresponds to the input training examples obtained from the validation dataset [Duerig ‘929, ¶¶30, 80; Fig. 3]) based on (the input training examples is obtained from the validation dataset, where the validation dataset is contained in the initial dataset 202 [Duerig ‘929, ¶¶27, 74, 77-78; Fig. 3]),
wherein the output data points that correspond to the golden input data (the l-output corresponds to the input training examples obtained from the validation dataset [Duerig ‘929, ¶¶30, 80; Fig. 3]) are located in the output data (the l-output are located in the set of outputs 206 [Duerig ‘929, ¶¶30, 80; Fig. 3]) 

	As stated above, Duerig ‘929, in view of Jung ‘411, and further in view of Faibish ‘053 does not explicitly disclose: “identify … the indices of … extract … the output data points … based on the identified indices … wherein the output data points are located … at indices corresponding to the identified indices.”
	Ioffe ‘368, however, discloses:
	identify … the indices of … (input batch of training examples 102 is input into the neural network layer 104 of the neural network system 100, where a feature index and a spatial location index are identified [Ioffe ‘368, ¶¶26-27, 30; Fig. 1]) 
extract … the output data points … based on the identified indices … (extracting the output data that are indexed by the feature index and the special location index to calculate mean and variance [Ioffe ‘368, ¶¶40-41, 43; Fig. 1])
wherein the output data points are located … at indices corresponding to the identified indices (the output data is indexed at the feature and special location indices [Ioffe ‘368, ¶¶40-41, 43; Fig. 1]).

Duerig ‘929 (modified by Jung ‘411 and Faibish ‘053) and Ioffe ‘368 are analogous art because they are from the same field of endeavor, namely that of processing data using machine learning models. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duerig ‘929 (modified by Jung ‘411 and Faibish ‘053) and Ioffe ‘368 before them, to modify the method in Duerig ‘929 (modified by Jung ‘411 and Faibish ‘053) to include the teachings of Ioffe ‘368, namely to perform indexing on the initial dataset 202, as disclosed in Duerig ‘929, such that the l-output that corresponds to the validation data set inputs may be extracted from the set of outputs 206 using the respective indices, as disclosed in Ioffe ‘368. The motivation for doing so would be to provide a convenient method of obtaining relevant data, required for subsequent computations, from within batch data (see Ioffe ‘368, ¶¶40-41).


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Duerig ‘929, in view of Jung ‘411, and further in view of Weinberger et al., US 11,227,187 (hereinafter, “Weinberger ‘187”).

As per claim 6: Duerig ‘929 in view of Jung ‘411 discloses all limitations of claims 1 and 2, as stated above, from which claim 6 is dependent upon. Duerig ‘929 in view of Jung ‘411 does not explicitly disclose the limitations of claim 6. Weinberger ‘187, however, discloses:
wherein the at least one memory includes a secure memory storing the at least one golden datasets (training data 175, which contains validation data used to train a machine learning model, is stored in one or more secure data stores [Weinberger ‘187, Abstract, Col. 4 line 60-Col. 5 line 37, Col. 8 lines 47-56]).

Duerig ‘929 (modified by Jung ‘411) and Weinberger ‘187 are analogous art because they are from the same field of endeavor, namely that of evaluating machine learning models using validation datasets. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duerig ‘929 (modified by Jung ‘411) and Weinberger ‘187 before them, to modify the method in Duerig ‘929 (modified by Jung ‘411) to include the teachings of Weinberger ‘187, namely to store the validation dataset in memory, as disclosed in Duerig ‘929, where the memory in implemented as a secure data store, as disclose in Weinberger ‘187. The motivation for doing so would be to protect sensitive data, such as training datasets and validation datasets, during the training of machine learning models by storing the data in secure storages (see Weinberger ‘187, Col. 2 lines 45-63, Col. 10 lines 49-66).

As per claim 15: Duerig ‘929 in view of Jung ‘411 discloses all limitations of claims 11 and 12, as stated above, from which claim 15 is dependent upon. Duerig ‘929 in view of Jung ‘411 does not explicitly disclose the limitations of claim 15. Weinberger ‘187, however, discloses:
wherein the at least one memory includes a secure memory storing the at least one golden datasets (training data 175, which contains validation data used to train a machine learning model, is stored in one or more secure data stores [Weinberger ‘187, Abstract, Col. 4 line 60-Col. 5 line 37, Col. 8 lines 47-56]).

Duerig ‘929 (modified by Jung ‘411) and Weinberger ‘187 are analogous art because they are from the same field of endeavor, namely that of evaluating machine learning models using validation datasets. For reasons stated in claim 6, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duerig ‘929 (modified by Jung ‘411) and Weinberger ‘187 before them, to modify the method in Duerig ‘929 (modified by Jung ‘411) to include the teachings of Weinberger ‘187.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Duerig ‘929, in view of Jung ‘411, and further in view of Weinberger ‘187, and further in view of Yu et al., US 2020/0320349 A1 (hereinafter, “Yu ‘349”).

As per claim 7: Duerig ‘929, in view of Jung ‘411, and further in view of Weinberger ‘187 discloses all limitations of claims 1-2 and 6, as stated above, from which claim 7 is dependent upon. Duerig ‘929, in view of Jung ‘411, and further in view of Weinberger ‘187 does not explicitly disclose the limitations of claim 7. Yu ‘349, however, discloses:
wherein the first golden dataset is encrypted (a machine learning algorithm update request 106, which contains validation data used to train a machine learning algorithm, is encrypted [Yu ‘349, ¶¶43-44, 56]), and wherein the instructions, when executed by the one or more processors (a processor that executes the computer executable components stored in the memory to perform operations [Yu ‘349, ¶7]), further cause the one or more processors to decrypt the encrypted first golden dataset (decrypting the encrypted data in the machine learning algorithm update request 106, where the request 106 contains the validation data [Yu ‘349, ¶¶43-44, 59]).

Duerig ‘929 (modified by Jung ‘411 and Weinberger ‘187) and Yu ‘349 are analogous art because they are from the same field of endeavor, namely that of evaluating machine learning models using validation datasets. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duerig ‘929 (modified by Jung ‘411 and Weinberger ‘187) and Yu ‘349 before them, to modify the method in Duerig ‘929 (modified by Jung ‘411 and Weinberger ‘187) to include the teachings of Yu ‘349, namely to encrypt and decrypt the validation datasets in memory, as disclosed in Yu ‘349. The motivation for doing so would be to provide a framework for secure management of machine learning algorithm updates (see Yu ‘349, ¶¶29, 56).

As per claim 16: Duerig ‘929, in view of Jung ‘411, and further in view of Weinberger ‘187 discloses all limitations of claims 11-12 and 15, as stated above, from which claim 16 is dependent upon. Duerig ‘929, in view of Jung ‘411, and further in view of Weinberger ‘187 does not explicitly disclose the limitations of claim 16. Yu ‘349, however, discloses:
wherein the first golden dataset is encrypted (a machine learning algorithm update request 106, which contains validation data used to train a machine learning algorithm, is encrypted [Yu ‘349, ¶¶43-44, 56]), and wherein the method further comprises decrypting the encrypted first golden dataset (decrypting the encrypted data in the machine learning algorithm update request 106, where the request 106 contains the validation data [Yu ‘349, ¶¶43-44, 59]).

Duerig ‘929 (modified by Jung ‘411 and Weinberger ‘187) and Yu ‘349 are analogous art because they are from the same field of endeavor, namely that of evaluating machine learning models using validation datasets. For the reasons stated in claim 7, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duerig ‘929 (modified by Jung ‘411 and Weinberger ‘187) and Yu ‘349 before them, to modify the method in Duerig ‘929 (modified by Jung ‘411 and Weinberger ‘187) to include the teachings of Yu ‘349.


Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Duerig ‘929, in view of Jung ‘411, and further in view of Aichele et al., US 9,811,074 B1 (hereinafter, “Aichele ‘074”), and further in view of Liu et al., “Generative Adversarial Active Learning for Unsupervised Outlier Detection” IEEE TRANSACTIONS ON KNOWLEDGE AND DATA ENGINEERING, September 2018, (hereinafter, “Liu”).

As per claim 10: Duerig ‘929 in view of Jung ‘411 discloses all limitations of claims 1 and 2, as stated above, from which claim 10 is dependent upon. Duerig ‘929 in view of Jung ‘411 does not explicitly disclose the limitations of claim 10. Aichele ‘074, however, discloses:
wherein the instructions, when executed by the one or more processors, further cause the one or more processors (instructions stored in memory 620 to be executed by processor 610 to perform operations [Aichele ‘074, Col. 15 lines 17-34; Fig. 6]) to: 
generate the first golden dataset by running the ML model (generating validation data sets by running the machine learning algorithm [Aichele ‘074, Col. 5 lines 11-28]) using golden data candidates as inputs (using data inputs from previous executions of the machine learning algorithm as candidates for the validation data set [Aichele ‘074, Col. 5 lines 11-28]) and 
identifying, based on the outputs, the data points within the golden data candidates (identifying data inputs from previous executions of the machine learning algorithm specifically for the current test case [Aichele ‘074, Col. 5 lines 24-28]) 
	
Duerig ‘929 (modified by Jung ‘411) and Aichele ‘074 are analogous art because they are from the same field of endeavor, namely that of processing data using machine learning models. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duerig ‘929 (modified by Jung ‘411) and Aichele ‘074 before them, to modify the method in Duerig ‘929 (modified by Jung ‘411) to include the teachings of Aichele ‘074, namely to generate validation data for evaluating machine-learned models, as disclosed in Duerig ‘929, by identifying and using input data from previous executions of the machine-learned model, as disclosed in Aichele ‘074, where the input data is selected specifically for the current test case. The motivation for doing so would be to increase the accuracy of the machine learning algorithm by training the machine learning algorithm using a case-specific validation data set that is generated using relevant data from previous executions of the machine learning algorithm (see Aichele ‘074, Col. 4 line 53-Col. 5 line 28).
	
As stated above, Duerig ‘929, in view of Jung ‘411, and further in view of Aichele ‘074, does not explicitly disclose: “identifying … the data pints … being most susceptible to changes to the ML model and/or the weights of the ML model.” 
	Liu, however, discloses:
	identifying … the data pints … being most susceptible to changes to the ML model and/or the weights of the ML model (detecting outliers within a dataset, where the outliers do not have major effects on the parameters of the machine learning model, and where the non-detected data within the dataset has major effects on the machine learning model [Liu, p.1, ¶1, p.2 ¶5, p.6 ¶2, p.10 ¶1-2]).

Duerig ‘929 (modified by Jung ‘411 and Aichele ‘074) and Liu are analogous art because they are from the same field of endeavor, namely that of processing data using machine learning models. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duerig ‘929 (modified by Jung ‘411 and Aichele ‘074) and Liu before them, to modify the method in Duerig ‘929 (modified by Jung ‘411 and Aichele ‘074) to include the teachings of Liu, namely to generate a generate validation data for evaluating machine-learned models, as disclosed in Duerig ‘929, by identifying and using input data from previous executions of the machine-learned model, as disclosed in Aichele ‘074, where the input data is selected specifically for the current test case, and where outliers within the input data from previous executions that do not have major effects on the parameters of the machine-learned model can be detected and therefore not selected, as disclosed in Liu. The motivation for doing so would be to detect anomalies and abnormalities within datasets with respect to machine learning (see Liu, p.1, ¶1).

As per claim 18: Duerig ‘929 in view of Jung ‘411 discloses all limitations of claims 11 and 12, as stated above, from which claim 18 is dependent upon. Duerig ‘929 in view of Jung ‘411 does not explicitely disclose the limitations of claim 18. Aichele ‘074, however, discloses:
further comprising: 
generating the first golden dataset by running the ML model (generating validation data sets by running the machine learning algorithm [Aichele ‘074, Col. 5 lines 11-28]) using golden data candidates as inputs (using data inputs from previous executions of the machine learning algorithm as candidates for the validation data set [Aichele ‘074, Col. 5 lines 11-28]) and 
identifying, based on the outputs, the data points within the golden data candidates (identifying data inputs from previous executions of the machine learning algorithm specifically for the current test case [Aichele ‘074, Col. 5 lines 24-28]) 
	
Duerig ‘929 (modified by Jung ‘411) and Aichele ‘074 are analogous art because they are from the same field of endeavor, namely that of processing data using machine learning models. For reasons stated in claim 10, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duerig ‘929 (modified by Jung ‘411) and Aichele ‘074 before them, to modify the method in Duerig ‘929 (modified by Jung ‘411) to include the teachings of Aichele ‘074.
	
As stated above, Duerig ‘929, in view of Jung ‘411, and further in view of Aichele ‘074, does not explicitly disclose: “identifying … the data pints … being most susceptible to changes to the ML model and/or the weights of the ML model.” 
	Liu, however, discloses:
	identifying … the data pints … being most susceptible to changes to the ML model and/or the weights of the ML model (detecting outliers within a dataset, where the outliers do not have major effects on the parameters of the machine learning model, and where the non-detected data within the dataset has major effects on the machine learning model [Liu, p.1, ¶1, p.2 ¶5, p.6 ¶2, p.10 ¶1-2]).

Duerig ‘929 (modified by Jung ‘411 and Aichele ‘074) and Liu are analogous art because they are from the same field of endeavor, namely that of processing data using machine learning models. For reasons stated in claim 10, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duerig ‘929 (modified by Jung ‘411 and Aichele ‘074) and Liu before them, to modify the method in Duerig ‘929 (modified by Jung ‘411 and Aichele ‘074) to include the teachings of Liu.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Duerig ‘929, in view of Jung ‘411, and further in view of Ioffe ‘368.

As per claim 13: Duerig ‘929 in view of Jung ‘411 discloses all limitations of claims 11 and 12, as stated above, from which claim 13 is dependent upon. Furthermore, Duerig ‘929 discloses:
further comprising: 
identifying, during the generating of the input batch (generate an initial dataset 202, where the initial dataset 202 comprises unlabeled data and validation data (also referred to as labeled/verified data) [Duerig ‘929, ¶¶27, 74, 77-78; Fig. 3]), (identifying the input training examples obtained from the validation dataset, where the input training examples comprises one or more individual pieces of data to be processed by the machine-learned model, for example, the input obtained from the validation dataset may be one or more images [Duerig ‘929, ¶23, 30-31, 80-81]); 
extracting, from the output data, the output data points corresponding to the golden input data (extract, from the set of outputs 206, l-output which corresponds to the input training examples obtained from the validation dataset [Duerig ‘929, ¶¶30, 80; Fig. 3]) based on (the input training examples is obtained from the validation dataset, where the validation dataset is contained in the initial dataset 202 [Duerig ‘929, ¶¶27, 74, 77-78; Fig. 3]),
wherein the output data points that correspond to the golden input data (the l-output corresponds to the input training examples obtained from the validation dataset [Duerig ‘929, ¶¶30, 80; Fig. 3]) are located in the output data (the l-output are located in the set of outputs 206 [Duerig ‘929, ¶¶30, 80; Fig. 3]) 

	As stated above, Duerig ‘929, in view of Jung ‘411, and further in view of Faibish does not explicitly disclose: “identifying … the indices of … extracting … the output data points … based on the identified indices … wherein the output data points are located … at indices corresponding to the identified indices.”
	Ioffe ‘368, however, discloses:
	identifying … the indices of … (input batch of training examples 102 is input into the neural network layer 104 of the neural network system 100, where a feature index and a spatial location index are identified [Ioffe ‘368, ¶¶26-27, 30; Fig. 1]) 
extracting … the output data points … based on the identified indices … (extracting the output data that are indexed by the feature index and the special location index to calculate mean and variance [Ioffe ‘368, ¶¶40-41, 43; Fig. 1])
wherein the output data points are located … at indices corresponding to the identified indices (the output data is indexed at the feature and special location indices [Ioffe ‘368, ¶¶40-41, 43; Fig. 1]).

Duerig ‘929 (modified by Jung ‘411) and Ioffe ‘368 are analogous art because they are from the same field of endeavor, namely that of processing data using machine learning models. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duerig ‘929 (modified by Jung ‘411) and Ioffe ‘368 before them, to modify the method in Duerig ‘929 (modified by Jung ‘411) to include the teachings of Ioffe ‘368, namely to perform indexing on the initial dataset 202, as disclosed in Duerig ‘929, such that the l-output that corresponds to the validation data set inputs may be extracted from the set of outputs 206 using the respective indices, as disclosed in Ioffe ‘368. The motivation for doing so would be to provide a convenient method of obtaining relevant data, required for subsequent computations, from within batch data (see Ioffe ‘368, ¶¶40-41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al., US 2020/0134387 A1: generating, from a comparison of a set of estimated values to a set of validation values, a dataset. Computing for a machine-learning model using the validation values, an evaluation metric.
Such et al., 2020/0234144 A1: generating training datasets used to train a machine leaning model, where the model is evaluated according to a reference training dataset and where the model is modified according to the evaluation.
Ambati et al., US 2018/0293462 A1: data associated with one or more data sources is transformed into a format associated with a common ontology using one or more transformers, where one or more machine learning models are generated based at least in part on the transformed data.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN LINGQIAN KONG/Examiner, Art Unit 2494
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494